Name: 96/317/EC: Council Decision of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII
 Type: Decision
 Subject Matter: tariff policy;  plant product;  trade;  foodstuff;  international trade;  Asia and Oceania
 Date Published: 1996-05-22

 Avis juridique important|31996D031796/317/EC: Council Decision of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII Official Journal L 122 , 22/05/1996 P. 0015 - 0015COUNCIL DECISION of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (96/317/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Community has entered into consultations under GATT Article XXIII with Thailand on the Community's import regime for rice;Whereas the result of these consultations are contained in an agreement in the form of an exchange of letters;Whereas it is in the interest of the Community to approve this agreement,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand on consultations under GATT Article XXIII on rice is hereby approved on behalf of the Community.The text of the Agreement referred to in the first paragraph is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Article 3 The Commission shall adopt the detailed rules as regards the tariff rate quotas for broken rice and manioc starch in accordance with the procedure laid down in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1).Done at Brussels, 13 May 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 1863/95 (OJ No L 179, 29. 7. 1995, p. 1).